Citation Nr: 0729296	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-34 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

As set forth below, having reopened the veteran's claim for 
service connection for a bilateral hip condition, the merits 
of that claim as well as the veteran's other two claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran service connection for a 
bilateral hip condition in an August 2003 rating decision 
issued in September 2003.  The veteran did not disagree with 
that decision.

2.  Some of the new evidence submitted in support of the 
veteran's claim is material in that it goes to the 
unestablished fact of a nexus between the veteran's current 
disability and his military service.  





CONCLUSIONS OF LAW

1.  The August 2003 RO rating decision that denied service 
connection for a bilateral hip condition is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2006).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for a bilateral hip 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the reopening of the veteran's claim for service connection 
for a bilateral hip disorder, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claims given the favorable 
nature of the Board's decision. 

The veteran's claim for service connection for a bilateral 
hip disorder was previously denied by an August 2003 rating 
decision.  Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2006).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The veteran did not at any time indicate disagreement 
with this rating decision.  Therefore, it is final.  
38 U.S.C.A. § 7105 (West 2002).

In September 2005, the RO received the veteran's current 
claim for service connection for bilateral hip injury.  VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of 
the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to August 2003 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

In support of his claim, the veteran submitted statements 
from two doctors.  The first statement is dated in August 
2005 and was provided by a VA doctor.  The VA doctor states 
that, in his opinion, falling off a telephone pole at 35 feet 
high could well have damaged the veteran's hips.  

The second statement was from a private doctor made in a 
December 2005 treatment note.  The doctor indicates that he 
examined the veteran and diagnosed him to have posttraumatic 
arthritis of the hips and knees and degenerative arthritis of 
the lumbar spine.  This doctor states that it is his 
impression that "we are dealing with degenerative and 
posttraumatic arthritis about his hips and knees as a result 
of his service-related injuries." 

As there was previously no evidence of a nexus between the 
veteran's current bilateral hip disorder and his military 
service, these two statements are considered to be material 
evidence as they relate directly to a previously 
unestablished fact.  
Accordingly, the Board finds that the evidence received 
subsequent to August 2003 is new and material and serves to 
reopen the claim for service connection for a bilateral hip 
disorder.  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
veteran is required to comply with VA's duty to notify and 
assist the veteran in developing his claim.  This is detailed 
in the REMAND below.


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for a bilateral hip 
disorder is reopened and, to that extent only, the appeal is 
granted.


REMAND

The veteran appeared and testified at a video hearing before 
the undersigned in July 2007.  Based upon the veteran's 
testimony, the Board finds that additional development is 
necessary before it can provide a fair and full adjudication 
of the veteran's claims.  

The veteran testified that he first began noticing pain in 
his left hip in the late 1970s and that he went to an 
orthopedic doctor at a diagnostics clinic, who took an x-ray 
of the hip and said he had damage to the cartilage.  It is 
unclear, however, who this doctor is and when this treatment 
took place.  The treatment records from that time are not of 
record.  The veteran should be contacted and asked to 
identify the medical care provider and the time frame this 
treatment occurred.  He should also be asked to provide a 
completed release form so that VA can attempt to obtain these 
treatment records.  Alternatively, he should be advised that 
he can submit these treatment records himself.

The veteran also testified that he has been receiving Social 
Security disability benefits since 1998 or 1999 due to his 
multiple joint disabilities.  He stated that the doctor who 
examined him in relation to his claim for disability benefits 
indicated to him that his joint problems were most likely due 
to trauma related to his work in service.  It appears from 
the veteran's testimony that these records from the Social 
Security Administration may be highly relevant to the 
veteran's claim, and thus should be obtained.

The veteran likewise testified that his treatment for his 
claimed disorders has been at the VA Medical Center in Bay 
Pines, Florida.  The file only contains a few treatment 
records, almost all of it relating to the veteran's left hip 
replacement surgery.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
All treatment records relating to the veteran's claims should 
be obtained from the VAMC.  Prior to requesting these 
records, the veteran should be asked to identify when he 
commenced treatment with the VAMC in Bay Pines, Florida, for 
his claimed disorders.

Finally, after all of the above development has been 
completed, the veteran should be scheduled for VA 
examination(s).  The VA examiner should be requested to 
provide an opinion that as to whether it is at least as 
likely as not that any current bilateral knee, bilateral hip 
and/or low back disabilities are related to his service.  In 
rendering his opinion, the examiner should consider the time, 
place and circumstances of the veteran's service as set forth 
in the service records and the veteran's statements and 
testimony.  

The appellant is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claims will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b) 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide the name and dates of treatment of 
the private medical care provider that he 
testified he initially saw for left hip pain.  
He should be advised that he can either 
submit these treatment records himself, or he 
should complete a release form authorizing VA 
to request copies of them.  If the veteran 
provides a completed release form, then the 
identified records should be requested.  In 
making the request, it should be specified 
that copies of the actual treatment records, 
as opposed to summaries, are needed.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  The veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

2.  Contact the veteran and ask him to 
identify when he commenced treatment at the 
VA Medical Center in Bay Pines, Florida, for 
his claimed conditions.  The identified 
treatment records relating to the veteran's 
claimed conditions should be obtained from 
the date treatment commenced to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility should 
provide a negative response if records are 
not available.

3.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  

4.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for VA examination(s).  The claims 
file must be provided to the examiner for 
review in conjunction with the examination.

After reviewing the file and examining the 
veteran, the examiner is asked to identify 
the current disabilities related to the 
veteran's knees, hips and low back.  The 
examiner should then render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's current disabilities are 
related to disease or injury incurred during 
service.  In rendering an opinion, the 
examiner should consider the time, place and 
circumstances of the veteran's service as 
set forth in the service records and the 
veteran's statements and testimony, 
including his duties involving stringing 
communication wires, and descending down the 
poles supporting these wires.

5.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


